JONES, Presiding Judge.
This is an original action in habeas corpus instituted by James F. Wilson to secure his release from confinement in the penitentiary. The Attorney General has demurred to the petition as being insufficient to justify the issuance of the writ.
The petition alleges that petitioner was sentenced to serve a term of 30 years imprisonment in the penitentiary by the District Court of Tulsa County in case No. 15,201, but the alleged crime which was committed is not stated. The petition alleges “that your petitioner was entered a plea of guilty by his attorney, without any witnesses appearing against him, that the alleged complaints are completely without merit, that the charges are false and petitioner is entitled to his immediate release.”
*186The petition does not give much information to this court. It would appear, however, that the petitioner had an attorney and a plea of guilty was entered to some crime. Of course when a plea of guilty is entered, the allegations of the information are taken as true and it is not necessary for any witnesses to appear against the accused.
Habeas corpus may not be substituted for an appeal and in a habeas corpus proceeding this court may not inquire into the guilt or innocence of the accused but are limited to determining whether or not the court which sentenced the accused exceeded its jurisdiction in pronouncing sentence. Since there is nothing in the petition to show that the trial court was without jurisdiction, the writ of habeas, corpus is denied.
BRETT and POWELL, JJ., concur.